Motion by judgment creditor for leave to appeal to this court from an order of the Appellate Term, granted. Motion by judgment creditor for leave to appeal as a poor person granted to the extent of dispensing with printing. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinions, if any, rendered by the courts below. Appellant is directed to file six copies of his typewritten brief and to serve one copy on the judgment debtor. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.